XS^/S                       FILE COPY




CCA #       13-13-00579-CR                             OFFENSE:     Aggravated Perjury

STYLE:      Christopher Long v.   The State of Texas   COUNTY:      De Witt


TRIAL COURT:              24th District Court
TRIAL COURT #:            13-05-11,818                                                              MOTION

TRIAL COURT JUDGE:        Hon Jack W. Marr                 FOR REHEARING IS:

DISPOSITION: Affirm ed                                     DATE: January 15, 2015
                                                           JUDGE: Longoria
DATE:

JUSTICE:                                    PC     S

PUBLISH:                                  DNP:



CLK RECORD:                         X                      SUPP CLK RECORD

RPT RECORD:                         X                      SUPP RPT RECORD                   X

STATE BR:                           X                     SUPP BR                        X

APP BR:                            X                       PROSE BR




                                  IN THE COURT OF CRIMINAL APPEALS


                                                          CCA#          ast-dr
    APPBLLAMT S                         Petition            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                         DATE:

                                                            JUDGE:


DATE:      W. IC. ?&/<                                      SIGNED:.                         PC:.

JUDGE:       /%:                                            PUBLISH:                     DNP:




                    MOTION FOR REHEARING IN                 MOTION FOR STAY OF MANDATE IS:

CCA IS:.                    ON                                                      ON

JUDGE:                                                      JUDGE: